Citation Nr: 0807264	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-12 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include mild disc herniation and spinal stenosis.  

2.  Entitlement to service connection for disability 
manifested by pitting edema of the lower extremities, to 
include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and January 2006 rating 
decisions of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2007.  During 
the hearing, it was noted that the veteran's secondary claim 
was previously characterized as a heart condition and also 
included the element of an enlarged heart; however, the 
veteran indicated that he was withdrawing the enlarged heart 
element of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

VA examination 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a) (2007); 71 Fed. Reg. 52744 (2006) (to be codified 
at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

To establish this cause-and-effect relationship, there must 
be: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Regarding the back claim, VA examination in May 2003 resulted 
in a diagnosis of degenerative disc disease at L5-S1.  In 
addition, the veteran's service treatment records reflect 
treatment for a back injury.  Concerning medical nexus, the 
Board notes that three private physicians have provided 
opinions relating the veteran's current back problems to his 
military service.  One physician reported reviewing the his 
"military medical records."  See Dr. R.V.H.'s October 2002 
statement.  

Although the evidence reflects that the veteran was afforded 
a VA examination May 2003, the examiner indicated that the 
veteran's claims file was not available for review.  

Regarding the pitting edema claim, the Board notes that a 
June 2006 VA outpatient treatment records contains a finding 
of minimal edema of the bilateral ankles.  In addition, 
service connection is in effect for hypertension.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for back disability and 
pitting edema of the lower extremities 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any back 
disability found.  The claims folder 
must be made available to the examiner 
for review, and the examiner must 
verify that the claims folder has, in 
fact, been reviewed.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should opine 
as to whether any back disability 
diagnosed is at least as likely as not 
related to military service.  A 
complete rationale for any opinion 
expressed should be provided.

3.  Schedule the veteran for a VA 
vascular examination to determine the 
nature and etiology of any pitting 
edema of the lower extremities found.  
The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  
All indicated tests and studies should 
be performed.  The examiner should 
opine whether any pitting edema of the 
lower extremities found is as likely as 
not caused by the veteran's military 
service and/or his service-connected 
hypertension.  If the examiner 
concludes that there is no causal 
connection with either, it should be 
indicated whether there has been any 
aggravation of the condition as a 
result of the service-connected 
hypertension, and, if so, specify the 
degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to 
an increase in the level of disability 
beyond natural progression.  The 
complete rationale for any opinion 
expressed should be provided.

4.  Then readjudicate the claims at 
issue in light of the additional 
medical evidence obtained.  If the 
benefits are not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



